Matter of Janette G. (Terry S.--Julie G.) (2018 NY Slip Op 07848)





Matter of Janette G. (Terry S.--Julie G.)


2018 NY Slip Op 07848


Decided on November 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


882 CAF 16-02318

[*1]IN THE MATTER OF JANETTE G. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; TERRY S., RESPONDENT, AND JULIE G., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
JAMES E. BROWN, BUFFALO, FOR PETITIONER-RESPONDENT.
JESSICA L. VESPER, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered November 29, 2016 in a proceeding pursuant to Family Court Act article 10. The order denied the motion of respondent Julie G. to quash subpoenas. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Janette G. ([appeal No. 1] — AD3d — [Nov. 16, 2018] [4th Dept 2018]).
Entered: November 16, 2018
Mark W. Bennett
Clerk of the Court